DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 05/21/2022. The information disclosed therein was considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitations cites “a feedback circuit including an input connected to the second electrode of the first transistor, and an output connected to a gate electrode of the first transistor,” this is unclear how the input of the feedback can be connected to the second electrode and the output connected to the gate of the first transistor? Clearly according to [0040] clearly, the input of the feedback 620 is connected to the gate electrode of Ib3 and the output of 620 is connected to a different transistor gate of Ib4.  Even if Ib4 and Ib3 can mimic the first transistor I1, still the second input of 620 will be shorted (e.g., needs to be connected to some element). 
Please make any required analogous changes in the dependent claims. Claims 5-6 are rejected because of their dependency to the rejected base claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-11 & 17 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Chih et al (US20070041244).
Regarding claim 1, Chih discloses a memory system comprising(FIG 3;[0018] 300): a memory cell(memory cell 304); a bit line connected to the memory cell(FIG 3; 310 connected to 304); a pair of transistors to electrically couple(306 and 308), to the bit line(306 and 308 coupled to 310), a selected one of i) a voltage source to bias the memory cell (FIG 3; [0018-0022] VB bias 306 and 308 and voltage applied to the memory cell 316 ) or ii a sensor to sense a current through the memory cell(340); and a first transistor(318), including: a first electrode coupled to the pair of transistors(318 coupled to the node of 312 of 306 and 308), and a second electrode coupled to the bit line(318 bottom side (second electrode) coupled to the bit line (e.g., the node below 318)).
Regarding claim 2, Chih discloses wherein the pair of transistors include a second transistor and a third transistor(306 and 308), wherein a drain electrode of the second transistor is connected to the voltage source(FIG 3; 306 drain coupled to Vdd) and a source electrode of the second transistor is connected to the first electrode of the first transistor (FIG 3; source of 306 is connected to first electrode of 318), and wherein a drain electrode of the third transistor is connected to the sensor(FIG 3; drain of 308 is connected to 340) and a source electrode of the third transistor is connected to the first electrode of the first transistor (FIG 3; source of 308 is connected to first electrode of 318).
Regarding claim 10, Chih discloses further comprising: a set of memory cells connected to the first transistor through the bit line (332 connected to the memory cells e.g., 320, 322).
Regarding claim 11, Chih discloses wherein the memory cell is a flash memory cell (FIG 3; [0022] memory 304 is a flash memory).
Regarding claim 17, Chih discloses a memory system comprising: a set of memory cells(FIG 3; [0018-0022] sets of memory cells e.g., 304, 320,322 ,324 and so on); a bit line connected to the set of memory cells(FIG 3;[0019]; discloses  BL connected to memory cells); a first transistor connected between a voltage source and the bit line(306 connected between Vdd and BL 310); and a second transistor connected between a sensor and the bit line(FIG 3; 308 connected between 340 and BL 310), a source electrode of the first transistor and a source electrode of the second transistor coupled to the bit line (source of 306 and 308 coupled to BL 310).  
Claims 3-12 are rejected because of their dependency to the rejected base claim 1.
Claims 18-20 are rejected because of their dependency to the rejected base claim 17.

Allowable Subject Matter  
Claims 13-16 are allowable. 
Claims 3,7-9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fastow et al(US20120327717) discloses a memory system comprising(FIG 2; 200): a set of memory cells(200A-202D); a bit line connected to the set of memory cells(BL1 208B connected to 200A-202D); a first transistor connected between a voltage source and the bit line(FIG 2; 206B connected between BL1 208B and 214B) ; and a second transistor connected between a sensor and the bit line (FIG 2; 212A connected between 208B and amplifier region). 
Teseng et al (US10510383) discloses a memory system comprising(FIG 13; 1300): a set of memory cells(1336 and 1346); a bit line connected to the set of memory cells(BLQ connected to 1336 and 1346); a first transistor connected between a voltage source and the bit line(FIG 13; discloses transistor 1356 connected between VHLB and BLQ) ; and a second transistor connected between a sensor and the bit line (and transistor 1338 connected between BLQ and sensing enable circuit 1332).

Choi et al (US20130083615 FIG 5; claim 2 discloses isolation transistor connected between the bit line and sense amplifier). 
Kurihara et al (US6525969 FIG 8b; discloses BL3 and transistor 672 between current sensor 676 and BL3).
Chang et al (US20180358057 FIG 8), Lambrache et al (US20070189101 FIG 3A), Nishiumura et al (US6587367 FIG 8) & Wadhwa et al (US7397696 FIG 8).



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/               Primary Examiner, Art Unit 2827